1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                        NORTHERN DISTRICT OF CALIFORNIA

10                             SAN FRANCISCO DIVISION

11   WATTS/WEBCOR A JV,                      CASE NO: 3:18-CV-04134-JST

12          Plaintiff,                       [PROPOSED] ORDER PERMITTING
                                             TELEPHONIC APPEARANCE BY FINCH,
13   v.                                      THORNTON & BAIRD, LLP AT CASE
                                             MANAGEMENT CONFERENCE
14   PORGES ENTERPRISES DBA
     ACCELERATED ELECTRIC; MARKS,            Assigned to:
15   FINCH, THORNTON & BAIRD LLP;            Hon. Jon S. Tigar, Ctrm. 9 – 19th Floor
     AGBAYANI CONSTRUCTION
16   CORPORATION; WELLS FARGO BANK           Date:     February 13, 2019
     NATIONAL ASSOCIATION; THE               Time:     2:00 p.m.
17   UNITED STATES INTERNAL REVENUE          Ctrm.:    9
     SERVICE; BOARD OF TRUSTEES OF
18   THE SAN DIEGO ELECTRICAL                Complaint Filed: December 6, 2017
     HEALTH & WELFARE TRUST; BOARD           Date Removed: July11, 2018
19   OF TRUSTEES OF THE SAN DIEGO            Trial Date:      Not Set
     ELECTRICAL TRAINING TRUST;
20   BOARD OF TRUSTEES OF THE SAN
     DIEGO ELECTRICAL ANNUITY PLAN;
21   BOARD OF TRUSTEES OF THE
     NATIONAL ELECTRICAL BENEFIT
22   FUND; BOARD OF TRUSTEES OF THE
     EDUCATION AND MANPOWER
23   DEVELOPMENT TRUST; BOARD OF
     TRUSTEES OF THE NATIONAL LABOR-
24   MANAGEMENT COOPERATIVE FUND;
     BOARD OF TRUSTEES OF THE LOCAL
25   LABOR MANAGEMENT COOPERATIVE
     FUND; INTERNATIONAL
26   BROTHERHOOD OF ELECTRICAL
     WORKERS LOCAL 569; BOARD OF
27   TRUSTEES OF THE INTERNATIONAL
     BROTHERHOOD OF ELECTRICAL
28   WORKERS COPE FUND; BOARD OF


     [PROPOSED] ORDER PERMITTING TELEPHONIC APPEARANCE BY FINCH, THORNTON & BAIRD,
     LLP AT CASE MANAGEMENT CONFERENCE
      TRUSTEES OF THE NATIONAL
1     ELECTRICAL INDUSTRY FUND;
      BOARD OF TRUSTEES OF THE SAN
2     DIEGO ELECTRICAL PENSION TRUST;
      DOES 1 THROUGH 50 INCLUSIVE,
3

4               Defendants.

5             Based on the stipulation of the parties and good case appearing, the Court orders as
6    follows:
7             1.       Finch, Thornton & Baird, LLP (“FTB”) shall be allowed to telephonically
8    attend the case management scheduled for February 13, 2019, at 2:00 p.m.;
9             2.       Counsel for FTB shall also be allowed to specially appear on behalf of Donald
10   Dunning, counsel herein for Agbayani Construction Corporation; and
11            3.       Counsel shall provide the courtroom deputy a direct dial number to which
12   counsel can be reached.
13   PURSUANT TO STIPULATION, IT IS ORDERED.
14           February 8, 2019
      DATE: ____________________                          __________________________________
                                                                HON. JON S. TIGAR
15

16

17

18

19

20

21

22

23

24

25

26

27   998.095/3EG4872.jcr

28
                                                      2

     [PROPOSED] ORDER PERMITTING TELEPHONIC APPEARANCE BY FINCH, THORNTON & BAIRD,
     LLP AT CASE MANAGEMENT CONFERENCE
